 



Exhibit 10.1

CREDIT AGREEMENT

     THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of June 30,
2005, by and between FIRST INTERSTATE BANCSYSTEM, INC., a Montana corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

     Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Bank and Borrower hereby agree as follows:

ARTICLE I
CREDIT TERMS

     SECTION 1.1. LINE OF CREDIT.

     (a)      Line of Credit. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including June 30, 2008, not to exceed at any time the aggregate
principal amount of Twenty Five Million Dollars ($25,000,000.00) (“Line of
Credit”), the proceeds of which shall be used for Borrower’s liquidity purposes.
Borrower’s obligation to repay advances under the Line of Credit shall be
evidenced by a promissory note dated as of June 30, 2005 (“Line of Credit
Note”), all terms of which are incorporated herein by this reference.

     (b)      Borrowing and Repayment. Borrower may from time to time during the
term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.

     SECTION 1.1. INTEREST/FEES.

     (a)      Interest. The outstanding principal balance of each credit subject
hereto shall bear interest at the rate of interest set forth in each promissory
note or other instrument or document executed in connection therewith.

     (b)      Computation and Payment. Interest shall be computed on the basis
of a 360-day year, actual days elapsed. Interest shall be payable at the times
and place set forth in each promissory note or other instrument or document
required hereby.

     (c)      Unused Commitment Fee. Borrower shall pay to Bank a fee equal to
onethousandths percent (0.100%) per annum (computed on the basis of a 360-day
year, actual days elapsed) on the average daily unused amount of the Line of
Credit, which fee shall be calculated on a quarterly basis by Bank and shall be
due and payable by Borrower in arrears within ten (10) days after each billing
is sent by Bank.

-1-



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES

     Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

     SECTION 2.1. LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of Montana, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower.

     SECTION 2.2. AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the “Loan
Documents”) have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.

     SECTION 2.3. NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.

     SECTION 2.4. LITIGATION. There are no pending, or to the best of Borrower’s
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.

     SECTION 2.5. CORRECTNESS OF FINANCIAL STATEMENT. The financial statement of
Borrower dated March 31, 2005, a true copy of which has been delivered by
Borrower to Bank prior to the date hereof, (a) is complete and correct and
presents fairly the financial condition of Borrower, (b) discloses all
liabilities of Borrower that are required to be reflected or reserved against
under generally accepted accounting principles, whether liquidated or
unliquidated, fixed or contingent, and (c) has been prepared in accordance with
generally accepted accounting principles consistently applied. Since the date of
such financial statement there has been no material adverse change in the
financial condition of Borrower, nor has Borrower mortgaged, pledged, granted a
security interest in or otherwise encumbered any of its assets or properties
except in favor of Bank or as otherwise permitted by Bank in writing.

     SECTION 2.6. INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.

-2-



--------------------------------------------------------------------------------



 



     SECTION 2.7. NO SUBORDINATION. There is no agreement, indenture, contract
or instrument to which Borrower is a party or by which Borrower may be bound
that requires the subordination in right of payment of any of Borrower’s
obligations subject to this Agreement to any other obligation of Borrower.

     SECTION 2.8. PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.

     SECTION 2.9. ERISA. Borrower is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time (“ERISA”); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a “Plan”); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.

     SECTION 2.10. OTHER OBLIGATIONS. Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation.

ARTICLE III
CONDITIONS

     SECTION 3.1. CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of
Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank’s satisfaction of all of the following conditions:

     (a)      Approval of Bank Counsel. All legal matters incidental to the
extension of credit by Bank shall be satisfactory to Bank’s counsel.

     (b)      Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:



  (i)   This Agreement and each promissory note or other instrument or document
required hereby.     (ii)   Corporate Resolution: Borrowing.     (iii)  
Certificate of Incumbency.     (iv)   Disbursement Order.     (v)   Such other
documents as Bank may require under any other Section of this Agreement.

     (c)      Financial Condition. There shall have been no material adverse
change, as determined by Bank, in the financial condition or business of
Borrower, nor any material decline, as determined by Bank, in the market value
of any collateral required hereunder or a substantial or material portion of the
assets of Borrower.

-3-



--------------------------------------------------------------------------------



 



     SECTION 3.2. CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank’s satisfaction of each of the following
conditions:

     (a)      Compliance. The representations and warranties contained herein
and in each of the other Loan Documents shall be true on and as of the date of
the signing of this Agreement and on the date of each extension of credit by
Bank pursuant hereto, with the same effect as though such representations and
warranties had been made on and as of each such date, and on each such date, no
Event of Default as defined herein, and no condition, event or act which with
the giving of notice or the passage of time or both would constitute such an
Event of Default, shall have occurred and be continuing or shall exist.

     (b)      Documentation. Bank shall have received all additional documents
which may be required in connection with such extension of credit.

ARTICLE IV
AFFIRMATIVE COVENANTS

     Borrower covenants that so long as Bank remains committed to extend credit
to Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

     SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal, interest,
fees or other liabilities due under any of the Loan Documents at the times and
place and in the manner specified therein.

     SECTION 4.2. ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower.

     SECTION 4.3. FINANCIAL STATEMENTS. Provide to Bank all of the following, in
form and detail satisfactory to Bank:

     (a)      contemporaneously with each annual financial statement of Borrower
required hereby, a compliance certificate of the president or chief financial
officer of Borrower that said financial statements are accurate, that there
exists no Event of Default nor any condition, act or event which with the giving
of notice or the passage of time or both would constitute an Event of Default,
and demonstrating compliance with the financial covenants contained in this
Agreement;

     (b)      as soon as available, and in any event within 50 days after the
end of each calendar quarter, the complete Consolidated Reports of Condition and
Income for a Bank With Domestic Offices Only (FFIEC 041), (the “Call Report”),
prepared by each Bank Subsidiary at the end of such calendar quarter in
compliance with the requirements of any federal or state

-4-



--------------------------------------------------------------------------------



 



regulatory agency which has authority to examine any Bank Subsidiary, all
prepared in accordance with the requirements imposed by the applicable
regulatory authorities and applied on a basis consistent with the accounting
practices reflected in any previous Call Report(s) and similar statements
delivered to Bank prior to the date of this Agreement;

     (c)      as soon as available, and in any event no later than 50 days after
the end of each fiscal quarter, the complete Parent Company Only Financial
Statements for Large Bank Holding Companies (FR Y-9LP) required to be filed by
Borrower quarterly with the Federal Reserve Bank in the applicable Federal
Reserve District;

     (d)      as soon as available, and in any event no later than 50 days after
the end of each fiscal quarter, the complete Consolidated Financial Statements
for Bank Holding Companies (FR Y-9C) required to be filed by Borrower quarterly
with the Federal Reserve Bank in the applicable Federal Reserve District;

     (e)      as soon as available (but without duplication of any other
requirements set forth in this Section 4.3) a copy of all reports which are
required by law to be furnished to any regulatory authority having jurisdiction
over Borrower or any Bank Subsidiary (including without limitation Call Reports,
but excluding any report which applicable law or regulation prohibits Borrower
or a Bank Subsidiary from furnishing to Bank but excluding the following reports
filed with the SEC: Forms 11-K, 13-G, 13-F, and S-8, which are all publicly
filed);

     (f)      from time to time such other information as Bank may reasonably
request.

     SECTION 4.4. COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower’s continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business.

     SECTION 4.5. INSURANCE. Maintain and keep in force insurance of the types
and in amounts customarily carried in lines of business similar to that of
Borrower, including but not limited to fire, extended coverage, public
liability, flood, property damage and workers’ compensation, with all such
insurance carried with companies and in amounts satisfactory to Bank, and
deliver to Bank from time to time at Bank’s request schedules setting forth all
insurance then in effect.

     SECTION 4.6. FACILITIES. Keep all properties useful or necessary to
Borrower’s business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained.

     SECTION 4.7. TAXES AND OTHER LIABILITIES. Pay and discharge when due any
and all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except such (a) as Borrower may in good faith
contest or as to which a bona fide

-5-



--------------------------------------------------------------------------------



 



dispute may arise, and (b) for which Borrower has made provision, to Bank’s
satisfaction, for eventual payment thereof in the event Borrower is obligated to
make such payment.

     SECTION 4.8. LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower with a claim in excess of
$1,000,000.00.

     SECTION 4.9. BORROWER’S FINANCIAL CONDITION. Maintain Borrower’s financial
condition as follows using generally accepted accounting principles consistently
applied and used consistently with prior practices (except to the extent
modified by the definition herein):

     (a) The ratio of investment in bank subsidiaries to Consolidated Equity for
the Borrower (the “Double Leverage Ratio”) shall not exceed 150%, determined as
of each fiscal quarter end, with “Investment in bank subsidiaries” and
“Consolidated Equity” as reported in the then most recent Parent Company Only
Financial Statements for Bank Holding Companies (FRY-9LP).

     SECTION 4.10. BANK SUBSIDIARY FINANCIAL CONDITION. Cause each Bank
Subsidiary to maintain its financial condition as follows using generally
accepted accounting principles consistently applied and used consistently with
prior practices (except to the extent modified by the definitions herein):

     (a)      Borrower and each bank subsidiary on a consolidated basis must
maintain its ROA not less than 0.75% on a rolling four quarter basis, determined
as of each fiscal quarter end, with “ROA” defined as the percentage arrived at
by dividing net income less extraordinary and/or non-recurring items (as
determined in accordance with GAAP) by Total Average Assets, as reported in the
most recent Call Report.

     (b)      Non-Performing Assets not greater than 15% of Primary Equity
Capital, for the Borrower and each bank subsidiary on a consolidated basis,
determined as of each fiscal quarter end, with “Non-Performing Assets” defined
as the sum of: (i) all loans classified as past due 90 days or more and still
accruing interest; (ii) all loans classified as ‘non-accrual’ and no longer
accruing interest; (iii) all loans classified as ‘restructured loans and
leases’; and (iv) all other ‘non-performing assets’, including those classified
as ‘other real estate owned’ and ‘repossessed property’, as reported in the then
most recent Call Report, and with “Primary Equity Capital” defined as the
aggregate of allowance for loan and lease losses, as reported in the then most
recent Call Report, plus Equity Capital (defined as the aggregate of perpetual
preferred stock (and related surplus), common stock, surplus (excluding all
surplus related to perpetual preferred stock), undivided profits and capital
reserves, plus the net unrealized holding gains (or less the net unrealized
holding losses) on available-for-sale securities, less goodwill and other
disallowed intangible assets).

     (c)      Allowance for loan and lease losses for the Borrower and the Bank
Subsidiary on a consolidated basis not less than 100% of the total amount of
Non-Performing Loans, determined as of each fiscal quarter end, with
“Non-Performing Loans” defined as the sum of: (i) all loans classified as past
due 90 days or more and still accruing interest; (ii) all loans classified as
‘non-accrual’ and no longer accruing interest; and (iii) all loans classified as
‘restructured loans and leases’, as reported in the then most recent Call
Report.

-6-



--------------------------------------------------------------------------------



 



     (d)      Borrower on a consolidated basis, and for bank subsidiary on an
individual basis, must maintain its categorization as Well Capitalized as
defined by regulatory agencies having jurisdiction, which, pursuant to
Section 38 of the Federal Deposit Insurance Act (created by Section 131 of the
Federal Deposit Insurance Corporation Improvement Act (FDICIA) of 1991)
(entitled “Prompt Corrective Action”) (herein, “Section 38”), considers an
institution “Well Capitalized”, among other things, if its Total Risk-Based
Capital Ratio equals or exceeds 10%, its Tier 1 Risk-Based Capital equals or
exceeds 6% and its Leverage equals or exceeds 5%. Additionally, the Leverage
Ratio must equal to or exceed 6.0%. As used herein, “Total RiskBased Capital
Ratio”, “Tier 1 Risk-Based Capital” and “Leverage” shall be defined and
calculated in conformity with Section 38.

     SECTION 4.11. NOTICE TO BANK. Promptly (but in no event more than five
(5) days after the occurrence of each such event or matter) give written notice
to Bank in reasonable detail of: (a) the occurrence of any Event of Default, or
any condition, event or act which with the giving of notice or the passage of
time or both would constitute an Event of Default; (b) any change in the name or
the organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; (d) any termination or cancellation
of any insurance policy which Borrower is required to maintain, or any uninsured
or partially uninsured loss through liability or property damage, or through
fire, theft or any other cause affecting Borrower’s property; (e) any change in
Executive Management of Borrower or of any Bank Subsidiary, with “Executive
Management” defined as the Chief Executive Officer or Chief Financial Officer;
or (f) any negotiations to sell any capital stock of Borrower and/or any Bank
Subsidiary except for transactions related to directors/employees compensation
and retirement plans, provided in aggregate they do not exceed 5% of equity,
together with copies of any proposed buy/sell agreements; provided however, that
this clause shall not be deemed approval by Bank of any such negotiation and
shall not apply to information which under applicable law or regulation is
prohibited from disclosure to Bank.

ARTICLE V
NEGATIVE COVENANTS

     Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank’s prior written
consent:

     SECTION 5.1. USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.

     SECTION 5.2. OTHER INDEBTEDNESS. Create, incur, assume or permit to exist
any indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of Borrower to Bank, and (b) any
other liabilities of Borrower existing as of, and disclosed to Bank prior to,
the date hereof.

-7-



--------------------------------------------------------------------------------



 



     SECTION 5.3. MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Sell, lease,
transfer or otherwise dispose of all or a substantial or material portion of
Borrower’s assets except in the ordinary course of its business; merge into or
consolidate with any other entity; make any substantial change in the nature of
Borrower’s business as conducted as of the date hereof; or acquire all or
substantially all of the assets of any other entity provided, however, that
Borrower shall be permitted to acquire all or substantially all of the shares
and/or assets of depository or non-depository institutions so long as (a) no
Event of Default shall have occurred at the time of, or after giving effect to,
such acquisition (b) the total consolidated assets of each acquired depository
institution does not exceed 25% of the total consolidated assets of the
Borrower, and (c) the total consolidated assets of each acquired non-depository
institution does not exceed 10% of the total consolidated assets of the
Borrower.

     SECTION 5.4. GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Bank.

     SECTION 5.5. LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity, except any of the foregoing existing as of,
and disclosed to Bank prior to, the date hereof, and loans made in the ordinary
course of Borrower’s business in amounts not to exceed an aggregate of
$1,000,000.00 outstanding at any one time.

     SECTION 5.6. DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower’s stock now or hereafter outstanding, where
the aggregate amount of such dividend, distribution, repurchase or redemption in
any fiscal year is in excess of forty-five percent (45%) of Borrower’s
consolidated net income for said fiscal year.

     SECTION 5.7. PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower’s assets now
owned or hereafter acquired, except any of the foregoing in favor of Bank or
which is existing as of, and disclosed to Bank in writing prior to, the date
hereof.

ARTICLE VI
EVENTS OF DEFAULT

     SECTION 6.1. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement:

     (a)      Borrower shall fail to pay when due any principal, interest, fees
or other amounts payable under any of the Loan Documents.

     (b)      Any financial statement or certificate furnished to Bank in
connection with, or any representation or warranty made by Borrower or any other
party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.

-8-



--------------------------------------------------------------------------------



 



     (c)      Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those referred to in subsections (a) and (b) above), and
with respect to any such default which by its nature can be cured, such default
shall continue for a period of twenty (20) days from its occurrence.

     (d)      Any default in the payment or performance of any obligation, or
any defined event of default, under the terms of any contract or instrument
(other than any of the Loan Documents) pursuant to which Borrower, any Bank
Subsidiary, or any guarantor hereunder or any general partner in any Borrower
which is a partnership (with each such guarantor and/or general partner referred
to herein as a “Third Party Obligor”) has incurred any debt or other liability
to any person or entity, including Bank.

     (e)      The filing of a notice of judgment lien against Borrower or any
Bank Subsidiary or Third Party Obligor; or the recording of any abstract of
judgment against Borrower or any Bank Subsidiary or Third Party Obligor in any
county in which Borrower or such Bank Subsidiary or Third Party Obligor has an
interest in real property; or the service of a notice of levy and/or of a writ
of attachment or execution, or other like process, against the assets of
Borrower or any Bank Subsidiary or Third Party Obligor; or the entry of a
judgment against Borrower or any Bank Subsidiary or Third Party Obligor.

     (f)      Borrower or any Bank Subsidiary or Third Party Obligor shall
become insolvent, or shall suffer or consent to or apply for the appointment of
a receiver, trustee, custodian or liquidator of itself or any of its property,
or shall generally fail to pay its debts as they become due, or shall make a
general assignment for the benefit of creditors; Borrower or any Bank Subsidiary
or Third Party Obligor shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time (“Bankruptcy Code”), or under
any state or federal law granting relief to debtors, whether now or hereafter in
effect; or any involuntary petition or proceeding pursuant to the Bankruptcy
Code or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors is filed or commenced against
Borrower or any Bank Subsidiary or Third Party Obligor, or Borrower or any Bank
Subsidiary or Third Party Obligor shall file an answer admitting the
jurisdiction of the court and the material allegations of any involuntary
petition; or Borrower or any Bank Subsidiary or Third Party Obligor shall be
adjudicated a bankrupt, or an order for relief shall be entered against Borrower
or any Bank Subsidiary or Third Party Obligor by any court of competent
jurisdiction under the Bankruptcy Code or any other applicable state or federal
law relating to bankruptcy, reorganization or other relief for debtors.

     (g)      There shall exist or occur any event or condition which Bank in
good faith believes impairs, or is substantially likely to impair, the prospect
of payment or performance by Borrower of its obligations under any of the Loan
Documents.

     (h)      The death or incapacity of any individual Third Party Obligor. The
dissolution or liquidation of Borrower, any Bank Subsidiary or any Third Party
Obligor which is a corporation, partnership, joint venture or other type of
entity; or Borrower, any Bank Subsidiary or any such Third Party Obligor, or any
of its directors, stockholders or members, shall take action seeking to effect
the dissolution or liquidation of Borrower or such Bank Subsidiary or Third
Party Obligor.

-9-



--------------------------------------------------------------------------------



 



     (i)      The issuance or proposed issuance against Borrower, or any
affiliate of Borrower (including without limitation, any Bank Subsidiary) of any
informal or formal administrative action, temporary or permanent, by any federal
or state regulatory agency having jurisdiction or control over Borrower or such
affiliate, such action taking the form of, but not limited to: (i) any informal
or formal directive citing conditions or activities deemed to be unsafe or
unsound or breaches of fiduciary duty or law or regulation; (ii) a memorandum of
understanding; (iii) a cease and desist order; (iv) the termination of insurance
coverage of customer deposits by the Federal Deposit Insurance Corporation;
(v) the suspension or removal of Chief Executive Officer or Chief Financial
Officer, or the prohibition of participation by any others in the business
affairs of Borrower or such affiliate; (vi) any capital maintenance agreement;
or (vii) any other regulatory action, agreement or understanding with respect to
Borrower or such affiliate.

     SECTION 6.2. REMEDIES. Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank’s option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by each Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law. All rights, powers
and remedies of Bank may be exercised at any time by Bank and from time to time
after the occurrence of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.

ARTICLE VII
MISCELLANEOUS

     SECTION 7.1. NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

     SECTION 7.2. NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:



   BORROWER:      FIRST INTERSTATE BANCSYSTEM, INC.
   401 N. 31st Street
   Billings, MT 59116

-10-



--------------------------------------------------------------------------------



 



   BANK:      WELLS FARGO BANK, NATIONAL ASSOCIATION
Correspondent Banking 707
Wilshire Blvd., 21st Floor Los
Angeles, CA 90017

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

     SECTION 7.3. COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall pay to
Bank immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank’s continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Bank’s rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, and (c) the
prosecution or defense of any action in any way related to any of the Loan
Documents, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to any
Borrower or any other person or entity.

     SECTION 7.4. SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interest hereunder without Bank’s prior
written consent. Bank reserves the right to sell, assign, transfer, negotiate or
grant participations in all or any part of, or any interest in, Bank’s rights
and benefits under each of the Loan Documents. In connection therewith, Bank may
disclose all documents and information which Bank now has or may hereafter
acquire relating to any credit subject hereto, Borrower, any Bank Subsidiary or
any collateral required hereunder.

     SECTION 7.5. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.

     SECTION 7.6. NO THIRD PARTY BENEFICIARIES. This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.

     SECTION 7.7. TIME. Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.

-11-



--------------------------------------------------------------------------------



 



     SECTION 7.8. SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

     SECTION 7.9. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.

     SECTION 7.10. GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of California.

     SECTION 7.11. ARBITRATION.

     (a)      Arbitration. The parties hereto agree, upon demand by any party,
to submit to binding arbitration all claims, disputes and controversies between
or among them (and their respective employees, officers, directors, attorneys,
and other agents), whether in tort, contract or otherwise arising out of or
relating to in any way (i) the loan and related Loan Documents which are the
subject of this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit.

     (b)      Governing Rules. Any arbitration proceeding will (i) proceed in a
location in California selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

     (c)      No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

-12-



--------------------------------------------------------------------------------



 



     (d)      Arbitrator Qualifications and Powers. Any arbitration proceeding
in which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

     (e)      Discovery. In any arbitration proceeding discovery will be
permitted in accordance with the Rules. All discovery shall be expressly limited
to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date and within 180 days of
the filing of the dispute with the AAA. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

     (f)      Class Proceedings and Consolidations. The resolution of any
dispute arising pursuant to the terms of this Agreement shall be determined by a
separate arbitration proceeding and such dispute shall not be consolidated with
other disputes or included in any class proceeding.

     (g)      Payment Of Arbitration Costs And Fees. The arbitrator shall award
all costs and expenses of the arbitration proceeding.

     (h)      Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the

-13-



--------------------------------------------------------------------------------



 



dispute shall control. This arbitration provision shall survive termination,
amendment or expiration of any of the Loan Documents or any relationship between
the parties.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first written above.

              FIRST INTERSTATE BANCSYSTEM, INC.   WELLS FARGO BANK,
  NATIONAL ASSOCIATION
 
           
By:
  /s/ TERRILL R. MOORE   By:   /s/ LAUREN HOM
 
  Terrill R. Moore       Lauren Hom
 
  Executive Vice President and       Vice President
 
  Chief Financial Officer        

-14-